BAUM, Chief Judge
(concurring):
I join with both Judge Grace and Judge Josephson in their treatment of the issues raised and the ultimate decision with respect to findings and sentence. I write separately to address a distinctly different matter — appellate representation. In this case, appellate counsel for the accused and the government are the same attorneys who functioned at the trial level as defense counsel and prosecution. Both officers at the time of trial were permanently assigned to the district legal office, Third Coast Guard District, Governors Island, New York and were detailed respectively as defense counsel and trial counsel by the Third Coast Guard District Legal Officer.1 When the record of trial was referred to this Court for review under Article 66, Uniform Code of Military Justice by the Chief Counsel for the Coast Guard, the letter effecting that referral also designated these same officers as appellate counsel.2 Separate letters from the Commandant to each of these attorneys, signed by the *907Chief Counsel for the Coast Guard and filed with the Court, reiterate their detailing as appellate counsel. At that time, these officers were still permanently attached to the Third Coast Guard District, but each had received message orders from the Commandant of the Coast Guard, copies of which have been filed with the Court and are now part of the record, assigning them temporary additional duty as follows:
1. SUBJECT NAMED OFFICER HEREBY ASSIGNED DETACHED TEMPORARY ADDITIONAL DUTY AT CURRENT LOCATION TO COAST GUARD HEADQUARTERS, OFFICE OF CHIEF COUNSEL, MILITARY JUSTICE DIVISION FOR DETAIL AS APPELLATE COUNSEL, DURATION APPROXIMATELY 3 MONTHS. TEMPORARY ADDITIONAL DUTY TO BE ACCOMPLISHED CONCURRENT WITH PRESENT DUTIES.
2.. NO ACCOUNTING DATA PROVIDED SINCE IT APPEARS THIS ORDER CAN BE EXECUTED WITHOUT COSTS. IF COSTS WILL ACCRUE, SUBJECT NAMED OFFICER MUST REQUEST AND RECEIVE PRIOR AUTHORITY INCLUDING ACCOUNTING DATA FROM COMMANDANT (G-L).3
According to affidavits of appellate representation filed with the Court by appellate defense counsel and appellate Government counsel, each officer was on active duty in the Legal Office at the Third Coast Guard District on the date the affidavits were subscribed. Moreover, the assignment of errors and brief submitted by appellate defense counsel and the Government response were both mailed to the Court from New York and the legal stationery for both documents are imprinted with a Third Coast Guard District Legal Office address. Presumably, any costs associated with these briefs were bom by the district legal office. The record does not reflect whether additional costs were needed in the fulfillment of counsel’s appellate responsibilities or whether prior authority for accruing such costs was ever sought, as required by the message orders. As far as the Court knows, counsel never traveled from New York to Washington, D.C. where the Court of Military Review and the Office of Chief Counsel are both located. Accordingly, it appears that counsel were physically located in the Third Coast Guard District Legal Office when detailed as appellate advocates and that they performed all duties while physically remaining in the District Legal Office, Third Coast Guard District.
Given these facts, I question whether appointment of appellate counsel in this case was in conformity with the terms of Article 70(a) of the Uniform Code of Military Justice. That article provides for appellate counsel as follows:
“(a) The Judge Advocate General shall detail in his office one or more commissioned officers as appellate Government counsel, and one or more commissioned officers as appellate defense counsel, who are qualified under section 827(b)(1) of this title (article 27(b)(1)).”
Article 70(a), Uniform Code of Military Justice.
In my view the officers assigned to represent the accused and the Government were never in the Office of Chief Counsel and, therefore, were not properly detailed as appellate counsel. Furthermore, it is my judgment that, as a general policy, appointment of military trial advocates as appellate counsel in the same case violates the intent of Congress, as explicated in United States v. Patterson, 22 USCMA 157, 46 *908CMR 157 (1973) and reiterated in United States v. Kelker, 4 M.J. 323 (C.M.A.1978).
In United States v. Patterson, supra, the Court of Military Appeals, after looking at the legislative history of Article 70, concluded that, “[t]he solution Congress provided was the establishment within the office of the Judge Advocate General of a group of qualified lawyers to function as appellate defense counsel.” Id. at 161. The Court also went on to state that:
In addition to the wording of Article 70(a) of the Code, which refers to the Judge Advocate General’s detailing in his office qualified lawyers to function as appellate defense counsel, other sections of the Code substantiate construction of Article 70 to mean that Congress contemplated designation of military appellate defense counsel different from trial [defense] counsel.
United States v. Patterson, supra at 161. This view was repeated in United States v. Kelker, supra, when the Court stated: “Patterson recognized the separability of the trial and appellate functions____ that Articles 38 and 70 contemplate that appellate defense counsel would be different from trial defense counsel.” Id. at 325. These cases lead me to conclude that the appellate counsel appointments in the instant case were neither in accord with the explicit terms of Article 70, Uniform Code of Military Justice nor the intent of Congress in passing this legislation.
The Court in Patterson, supra, did opine, however, that an accused’s request for representation at the appellate level by trial defense counsel possibly could be accommodated by assignment of that officer temporarily to the Office of the Judge Advocate General. Id. at 158 and 159. If this passage in the Patterson opinion prompted the action taken in the instant case then reliance on such authority was, in my opinion, misplaced. There is no indication in the record before us that appellant requested representation by his trial defense counsel and, as already indicated, that officer was never physically transferred to the Office of Chief Counsel. I, therefore, find it difficult to justify the procedure followed in this case on the dictum in Patterson, supra, relating to requested counsel.
If the appellate counsel appointment process with which we are confronted is accepted as within the terms of the Uniform Code of Military Justice, then there would be no need, whatsoever, to detail counsel from among those attorneys assigned, in fact, to the Office of the Chief Counsel and performing duties there. Appellate counsel in every case could be drawn from the various district legal offices all over the country simply by use of the device employed in this case. I do not think that is what Congress contemplated nor is it, in my view, what the Court of Military Appeals has envisioned.4 In order to comply with the Uniform Code of Military Justice, I believe that commissioned officers who are qualified under Article 27(b)(1) of the Code must be assigned to the Office of Chief Counsel for regular tours of duty in sufficient number to satisfy whatever requirements for appellate representation may arise. The substitute procedure utilized here, in my opinion, constituted error.
Having found a deficiency in the counsel appointment process, I look now to the effect of this error. Wright v. United States, 2 M.J. 9 (C.M.A.1976) is instructive in this regard. In that case no jurisdictional defect was found to have resulted from the appointment of a general court-martial trial counsel not qualified under Article 27, Uniform Code of Military Justice. The Court of Military Appeals in Wright, supra, said that,
“Because we do not view counsel as an integral part of the adjudicating tribunal known as a court-martial, the jurisdictional existence of which requires that it be properly convened and constituted, we conclude that the error presented is not *909of jurisdictional magnitude.” (Footnote omitted).
Id. at 2 M.J. 10
The Court went on to say in Wright, supra, that,
“Defects in the appointment of trial counsel, Article 27(a), UCMJ, or in the qualifications of trial counsel, Article 27(b), UCMJ, are matters of procedure to be tested for prejudice. Article 59(a), UCMJ.”
Id. at 2 M.J. 11.
I believe the approach taken by the Court of Military Appeals with regard to a defective appointment of counsel at the trial level applies equally with respect to a similar deficiency at the appellate level. Accordingly, I find no jurisdictional error and would test, instead, for prejudice from the erroneous detailing of the trial counsel and defense counsel as appellate government and appellate defense counsel. After reviewing the record in conjunction with the assignments of error and briefs submitted by counsel, I discern no prejudice to the accused and find that the accused was adequately represented at the appellate level.
The fact that prejudice has not been found in this particular case should not be considered as an indication that errors of this kind are to be treated lightly. Careful scrutiny for prejudice will continue to be given whenever the Court is confronted with similarly appointed appellate counsel.5 The importance of qualified, diligent and conflict free representation at the appellate level cannot be overemphasized. United States v. Ortiz, 24 M.J. 323 (C.M.A.1987), United States v. Sumpter, 22 M.J. 33 (C.M.A.1986), United States v. Hullum, 15 M.J. 261 (C.M.A.1983), United States v. Grostefon, supra, United States v. Palenius, 2 M.J. 86 (C.M.A.1977), United States v. Patterson, supra, United States v. Bell, 11 USCMA 306, 29 CMR 122 (1960).

. The letters detailing these officers cite as authority for this action R.C.M. 503(c), Manual for Courts-Martial, 1984 and COMDTNOTE 5810 dtd 2 AUG 84 (ALDIST 167/84). The Manual for Courts-Martial provision states that trial and defense counsel shall be detailed in accordance with regulations of the Secretary concerned. The COMDTNOTE of 2 AUG 84, which presumably constitutes the Secretarial regulation in this regard, promulgates an interim revision to the Coast Guard Military Justice Manual authorizing detail of trial and defense counsel by district legal officers. The current Coast Guard Military Justice Manual (Commandant Instruction M5810.1A) was issued on 10 April 1985 and continues that authority in Sections 301 and 302, setting out further particulars with respect to the detailing of counsel. The promulgating letter for the Manual is signed by the Coast Guard Chief Counsel and states in the first paragraph that:
This Manual prescribes regulations of the Secretary of the Department of Transportation, rules, and instructions for the administration of military justice in the U.S. Coast Guard based upon and supplemental to the Uniform Code of Military Justice and the Manual for Courts-Martial, United States, 1984.


. The functions of the Judge Advocate General of referring cases to this Court for review and detailing appellate counsel before this Court, pursuant to Articles 66(b) and 70(a), Uniform Code of Military Justice, have been expressly delegated to the Chief Counsel of the Coast Guard by the General Counsel, Department of Transportation, who is the Judge Advocate General of the Coast Guard. See Article 1(1) Uniform Code of Military Justice and 49 C.F.R. Part 1, Appendix A.


. The foregoing is an unabbreviated version of the following message:
1. SNO HEREBY ASSIGNED DETACHED TEMADD AT CURRENT LOCATION TO CG HEADQUARTERS, OFFICE OF CHIEF COUNSEL. MILITARY JUSTICE DIVISION FOR DETAIL AS APPELLATE COUNSEL DUR APPROX 3 MOS. TEMADD TO BE ACCOMPLISHED CONCURRENT WITH PRESENT DUTIES.
2. NO ACCTING DATA PROVIDED SINCE IT APPEARS THIS ORDER CAN BE EXECUTED WITHOUT COSTS. IF COSTS WILL ACCRUE, SNO MUST REQ AND RECEIVE PRIOR AUTH INCLUDING ACCTING DATA FM COMDT (G-L).
Article 4-A-17 of the U.S. Coast Guard Personnel Manual (COMDUNST M1000.6) has been utilized along with appropriate punctuation to clarify the literal text of this message.


. See, United States v. Grostefon, 12 M.J. 431, 436 (C.M.A.1982), where the Court stated, "[w]e must recognize the dichotomy of counsel in the military system occasioned by the fact that trial defense counsel may be anywhere in the world and appellate defense counsel are clustered in Washington, D.C."


. This Court has already taken steps in two other cases, United States v. Roach, CGCM 9992, Court Order of 8 August 1986 and United States v. Slocumb, CGCMS 23850, Court Order of 29 August 1986, to avert possible prejudice from the appointment through the same process of trial defense counsel as appellate defense counsel.